Filed 7/24/15 P. v. Roach CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062189

v.                                                                       (Super.Ct.No. FMB1400406)

JESSEE DOMINIC ROACH,                                                    OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael R. Libutti,

Judge. Affirmed.

         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and Appellant Jessee Dominic Roach admitted allegations he violated

two terms of his felony probation. The court sentenced him to 16 months’ incarceration.




                                                             1
       On October 21, 2014, counsel filed a premature notice of appeal. On December

15, 2014, this court appointed counsel to represent defendant. On February 9, 2015, we

issued an order staying the appeal until a timely notice of appeal from the judgment was

filed. On February 29, 2015, appellate counsel filed a timely notice of appeal from the

judgment.

       Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts, and requesting this court to undertake a review of the entire record.

We affirm the judgment.

                        FACTS AND PROCEDURAL HISTORY

       On September 17, 2014, defendant pled guilty to an interlineated count 5 charge of

felony vandalism. (Pen. Code, § 594, subd. (b)(1)). On the People’s motion, the court

dismissed counts 1 through 4. Pursuant to defendant’s plea agreement, the court

sentenced defendant to 36 months’ felony probation.

       On September 23, 2014, a probation officer filed a petition for revocation of

defendant’s probation and request that a bench warrant issue for defendant’s arrest. The

probation officer alleged defendant had violated three conditions of his probation:

(1) term 3, defendant failed to report to his probation officer; (2) term 7, defendant failed

to keep the probation officer informed of defendant’s place of residence; and (3) term 21,

defendant had prohibited contact with the victim. The court preemptively revoked

defendant’s probation and issued a warrant for his arrest.



                                              2
       On September 27, 2014, officers arrested defendant in another matter. Defendant

eventually admitted two of the three alleged violations of the terms of his probation in

return for a 16 month term of incarceration on the initial felony vandalism conviction.

                                      DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. We have now concluded our independent review of the record and find

no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               McKINSTER
                                                                                           J.


We concur:


HOLLENHORST
          Acting P. J.


KING
                          J.




                                             3